Case 1:18-cV-08250-.]SR Document 29 Filed 10/26/18 Page 1 of 3

UNITED STATES DISTRICT COURT

SOUTHERN DIS'I`RIC'I` OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, AFFIDAVIT OF JOHN MASON IN
SUPPORT OF EX PARTE
V- APPLICATION FOR

PREJUDGMENT ATTACHMENT
CHARLES SI'IREM,

1 s CV 8 2 5 0

I, John Mason, hereby declare as follows:

 

 

l. I am a licensed private investigator in California. Except as to matters stated on
information and belief, l have personal knowledge of the information referenced herein and
could competently testify as to its truth if called to do so. As to matters stated on information and
belief, l am informed and believe them to be true.

2. At the direction of Attorney Sam Ferguson of the Meade Firm I used public
records and investigative databases to evaluate the assets of Charles Shrem in light of public
statements Mr. Shrem has made about his assets in media interviews and on social media. A
compilation of true and correct copies of some of Mr. Shrem’s public statements is attached as
Exhibit A.

3. Records show that Mr. Shrem bought six real properties in Sarasota County,
Florida, between .luly 2017 and July 2018, paying a total of $4,054,300. True and correct copies
rif the deeds for each of these-six properties, which show the.purchase.price.for. each.propecty,

are attached hereto as Exhibit B.

Case 1:18-cV-08250-.]SR Document 29 Filed 10/26/18 Page 2 of 3

4. I found no deed of trust recorded for any of the six properties, indicating that Mr.
Shrem paid for each with cash. Exhibit C is a true and correct screenshot from the Official
Records of Sarasota County showing the result of a search query using Mr. Shrem’s name and
encompassing every type of document recorded in Sarasota County.

5. According to Florida DMV records and the vehicle information database
maintained by the Florida Department of Highway Safety and Motor Vehicles, Mr. Shrem is the
registered owner of a 2009 and a 2013 Maserati automobile, each of which he appears to have
bought with cash in February and July of 2018, respectively. Exhibit D includes true and correct
copies of these records from the Florida DMV and the Department of I-lighway Safety and Motor
Vehicles.

6. The combined estimated retail price of the two Maseratis is $277,900, according
to the base price disclosed on each of the vehicle’s registration. Exhibit E is a true and correct
copy of information on Shrem’s vehicle registrations as maintained by LexisNexis.

7. According to investigative databases, Mr. Shrem is the owner of an lS-foot and a
36-foot powerboat, registered by Mr. Shrem in November of 201 7 and February of 201 8,
respectively The aforementioned Florida vehicle information database indicates that neither
vessel is encumbered by a lien, indicating that Mr. Shrem paid for each with cash. A true and
correct copy of records from the Florida vehicle information database is attached hereto as
Exhibit F.

8. On June 6, 2018, a mortgage was recorded in Sarasota County securing a
$250,000 hard-money loan madeby Amalgamated Suncoast I?lorida-Portfolio LLC;~a-Elorida
entity formed by Mr. Shrem on May 15, 2018, and solely managed by Mr. Shrem. True and

correct copies of the Mortgage recorded in Sarasota County and the Articles of Incorporation for

_2_

Case 1:18-cV-08250-.]SR Document 29 Filed 10/26/18 Page 3 of 3

Amalgamated Suncoast Florida Portfolio LLC from the Florida Secretary of State are attached
hereto as Exhibit G.
I declare under penalty of perjury under the laws of the United States and the State of

New York that the foregoing is true and correct to the best of my knowledge

Executed on el f é>f 2»0 i%ln Berkeley, Califomia.

Jo Mason

 

+3_

